Case: 1:20-cv-02101 Document #: 1 Filed: 04/02/20 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LG EXPRESS GROUP, INC. )
Plaintiff,
v. ) Case No.
UNITED SPECIALTY INSURANCE CO.,,
Defendant.
COMPLAINT

NOW COMES Plaintiff, LG EXPRESS GROUP, INC., and for its Complaint against

Defendant, UNITED SPECIALTY INSURANCE CO., alleges as follows:
PARTIES

1. Plaintiff, LG EXPRESS GROUP, INC., (“LG”) is an Illinois corporation with its
headquarters and principal place of business being in Illinois. LG is a motor carrier providing
cargo transportation by, inter alia, tractor-trailer units.

2. Defendant, UNITED SPECIALTY INSURANCE CO. (“USIC”), is a Delaware
corporation with its headquarters and principal place of business being in the state of Texas.
USIC. While a domestic property and casualty insurer and/or domestic surplus lines insurer,

JURISDICTION AND VENUE |

3. Federal jurisdiction exists under 28 U.S.C §1332(a)(1) in that the parties are
citizens of different states and the amount in controversy in this claim exceeds SEVENTY-FIVE
THOUSAND AND NO/100 ($75.000.00) DOLLARS.

STATEMENT OF FACTS
4, In May 2019, the parties entered into an insurance policy issued by USIC as

insurer with LG as the insured party (hereinafter the “Policy”). The term of the Policy was for a
Case: 1:20-cv-02101 Document #: 1 Filed: 04/02/20 Page 2 of 4 PagelD #:2

one-year period May 10, 2019 through May 10, 2020. Under the Policy, USIC provided
insurance coverage to LG for losses on cargo carried by LG.

5. Under the Policy, LG had a duty to report new drivers and equipment within 30
days of lease or hire.

6, On or about April 22, 2019, LG leased a cargo trailer from ILG International
Logistics Group, Inc. with a Vehicle Identification Number of
IU'Y$253K35030023HSDJAPR2GN293 197thereinafter the “Trailer’’).

7. On or about July 25, 2019, LG hired one Donald Hudson as a driver.

8. On or about July 25, 2019, LG leased a tractor from ILG International Logistics
Group, Inc. with a Vehicle Identification Number of 3HSDJAPR2GN293197 (hereinafter the
Tractor”).

9, On or about July 25, 2019, LG loaded the Trailer with cargo for a client valued at
over $75,000 (the “Cargo”), and Hudson commenced to transport the Cargo using the Tractor
and the Trailer.

10. On or about July 25, 2019, while Hudson operated the Tractor to transport the
Cargo, the Tractor caught fire, resulting in damage to the Cargo.

11. On July 26, 2019, LG registered Hudson as a driver and the Tractor as equipment
under the Policy, within the 30-day requirement for registration.

12. The LG client has rejected the Cargo at a loss to LG in excess of SEVENTY-
FIVE THOUSAND AND NO/100 ($75.000.00) DOLLARS (hereinafter the “Cargo Loss”).

13. From and after July 26, 2019, LG has made claim under the Policy for the Cargo
Loss.

14. USIC has rejected LG’s claim for insurance coverage on the Cargo Loss,
Case: 1:20-cv-02101 Document #: 1 Filed: 04/02/20 Page 3 of 4 PagelD #:3

asserting the incorrect contention that the Tractor was leased by LG on April 22, 2019 but not
registered for policy purposes within 30 days of the lease, when only the Trailer was leased on
that date.
COUNT I
Breach of Contract

15. LG repeats and realleges the allegations of Paragraphs 1 through 14 of this
Complaint as if restated herein in full.

16. The Policy constitutes a contract between the parties.

17. LG has paid all premiums due and otherwise complied fully with all requirements
under the Policy for coverage of the Cargo Loss.

18. Under the Policy, USIC has an obligation to pay LG insurance proceeds for the
Cargo Loss.

19. Despite repeated demands by LG, USIC has wrongfully refused to pay LG the
amount due LG as insurance proceeds for the Cargo Loss in breach of USIC’s obligations under
the Policy.

20. Asadirect and proximate result of USIC’s breach of the Policy, LG has sustained
damages in excess of SEVENTY-FIVE THOUSAND AND NO/100 ($75.000.00) DOLLARS.

WHEREFORE, Plaintiff, LG EXPRESS GROUP, INC., respectfully requests that
judgment be entered in its favor and against Defendant, UNITED SPECIALTY INSURANCE
CO., granting the following.relief:

A. An award of monetary damages to be determined at trial;

B. An award of Plaintiff's costs in this action; and

C. All such other and further relief as this Honorable Court deems just and equitable.
Case: 1:20-cv-02101 Document #: 1 Filed: 04/02/20 Page 4 of 4 PagelD #:4

LG EXPRESS GROUP, INC.

By: _/s/ Anthony J. Peraica

Anthony J. Peraica— ARDC No. 6186661
ANTHONY J. PERAICA & ASSOCIATES, LTD.
5130 8. Archer Avenue

Chicago, Hlinois 60632

773-735-1700

peraicalaw@aol.com
